438 F.2d 538
UNITED STATES of America, Plaintiff and Appellee,v.James Gilbert HAYS, Appellant.
No. 25949.
United States Court of Appeals, Ninth Circuit.
March 11, 1971.

Philip Mahoney (argued), Seattle, Wash., for appellant.
Chas. Pinnell, Asst. U.S. Atty.  (argued), Stan Pitkin, U.S. Atty., Seattle, Wash., for appellee.
Before CHAMBERS, BROWNING and CARTER, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.  We have not considered on the merits the point of the denial of the motion for new trial.  At the time it was before the district court, that court had no jurisdiction to consider it.  (The case was never remanded.)  We assume the motion or another one may be regularly considered now.


2
Other points raised we have considered and find without merit.